     Case 4:18-cv-00123 Document 304-1 Filed on 12/08/20 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA,                      )
EX REL.HICHEM CHIHI, et al.,                   )
                                               )
               Plaintiff-Relator,              ) Judge Charles R. Eskridge III
                                               )
v.                                             ) Civil Case No. 4:18-cv-00123
                                               )
CATHOLIC HEALTH INITIATIVES,                   )
et al.,                                        )
                                               )
               Defendants.                     )

                              [PROPOSED] ORDER

         Before the Court is Relator Chihi’s Unopposed Motion for Leave to File

Consolidated Response Brief and for Approval of Parties’ Stipulated Amended

Briefing Schedule (Dkt. ____). Having considered the motion and for good

cause therein, the Court hereby GRANTS the motion and orders that:

     -   Plaintiff is granted leave to file a consolidated brief in response to

         Defendants’ motions to dismiss (Dkts. 302 & 303);

     -   Plaintiff’s response brief deadline is extended to January 11, 2021; and,

     -   Defendants’ reply brief deadlines are extended to February 4, 2021.

         SO ORDERED.

Signed this ______ day of December 2020.




                                                      United States District Judge
